J-E02002-14



                         2014 PA Super 286

DARLENE NELSON, EXECUTRIX OF THE         IN THE SUPERIOR COURT OF
ESTATE OF JAMES NELSON                         PENNSYLVANIA

                 v.

AIRCO WELDERS SUPPLY, ALLIED
SIGNAL (A/K/A ALLIED CORP.),
AMERICAN STANDARD, A.W.
CHESTERTON, INC., BASIC, INC., BAYER
CROPSCIENCE, INC., (F/K/A AVENTIS
CROPSCIENCE, USA, INC.), ACHEM
PRODUCTS, INC., RHONE POULENC, AG
CO. AND BENJAMIN FOSTER COMPANY,
BEAZER EAST (A/K/A KOOPERS CO.,
INC. AND KOOPER), BIRD, INC., BOC
GROUP, BORG-WARNER CORP., BRAND
INSULATIONS, INC., CBS CORPORATION
(F/K/A VIACOM, INC. AND
WESTINGHOUSE ELECTRIC
CORPORATION), CERTAINTEED
CORPORATION, CHRYSLER CORP. (A/K/A
AMC, NORTHWEST AUTO RENTAL CO.
AND CHRYSLER SERVICE CONTRACT
CO.), CRANE CO., DEMMING DIVISION,
CRANE PACKING, ESAB WELDING AND
CUTTING EQUIPMENT, EJ LAVINO & CO.,
EUTECTIC CORP., FERRO ENGINEERING,
FORD MOTOR CO., FOSECO, INC.,
FOSTER WHEELER CORPORATION,
GARLOCK, INC., GENERAL ELECTRIC
COMPANY, GENERAL MOTORS CORP.,
GEORGE V. HAMILTON, INC., GEORGIA-
PACIFIC CORPORATION, GOULD PUMPS,
INC., GREEN, TWEED & COMPANY, INC.,
HAJOCA PLUMBING SUPPLY COMPANY,
HARNISCHFEGER CORP., HEDMAN
RESOURCES LIMITED (F/K/A HEDMAN
MINES LTD.), HOBART BROTHERS CO.,
HONEYWELL INTERNATIONAL, INC.,
INGERSOLL RAND CO., JOY GLOBAL
INC., LINCOLN ELECTRIC CO., LUKENS
STEEL CO., MALLINCKRODT GROUP,
J-E02002-14


INC. (F/K/A INTERNATIONAL MINERALS
& CHEMICALS CORP.), MELRATH
GASKET, INC., MINE SAFETY APPLIANCE
(MSA), METROPOLITAN LIFE INSURANCE
COMPANY, NOSROCK CORPORATION,
OWENS-ILLINOIS, INC., PEP BOYS
(A/K/A MANNY, MOE AND JACK), UNION
CARBIDE CORP., UNIVERSAL
REFRACTORIES DIVISION OF THIEM
CORPORATION

APPEAL OF: CRANE CO.                           No. 865 EDA 2011


        Appeal from the Judgment Entered on February 23, 2011
          In the Court of Common Pleas of Philadelphia County
               Civil Division at No.: 1335 Dec. Term 2008


DARLENE NELSON, EXECUTRIX OF THE          IN THE SUPERIOR COURT OF
ESTATE OF JAMES NELSON                          PENNSYLVANIA

                 v.

AIRCO WELDERS SUPPLY, ALLIED
SIGNAL (A/K/A ALLIED CORP.),
AMERICAN STANDARD, A.W.
CHESTERTON, INC., BASIC, INC., BAYER
CROPSCIENCE, INC., (F/K/A AVENTIS
CROPSCIENCE, USA, INC.), ACHEM
PRODUCTS, INC., RHONE POULENC, AG
CO. AND BENJAMIN FOSTER COMPANY,
BEAZER EAST (A/K/A KOOPERS CO.,
INC. AND KOOPER), BIRD, INC., BOC
GROUP, BORG-WARNER CORP., BRAND
INSULATIONS, INC., CBS CORPORATION
(F/K/A VIACOM, INC. AND
WESTINGHOUSE ELECTRIC
CORPORATION), CERTAINTEED
CORPORATION, CHRYSLER CORP. (A/K/A
AMC, NORTHWEST AUTO RENTAL CO.
AND CHRYSLER SERVICE CONTRACT
CO.), CRANE CO., DEMMING DIVISION,
CRANE PACKING, ESAB WELDING AND
CUTTING EQUIPMENT, EJ LAVINO & CO.,

                                  2
J-E02002-14


EUTECTIC CORP., FERRO ENGINEERING,
FORD MOTOR CO., FOSECO, INC.,
FOSTER WHEELER CORPORATION,
GARLOCK, INC., GENERAL ELECTRIC
COMPANY, GENERAL MOTORS CORP.,
GEORGE V. HAMILTON, INC., GEORGIA-
PACIFIC CORPORATION, GOULD PUMPS,
INC., GREEN, TWEED & COMPANY, INC.,
HAJOCA PLUMBING SUPPLY COMPANY,
HARNISCHFEGER CORP., HEDMAN
RESOURCES LIMITED (F/K/A HEDMAN
MINES LTD.), HOBART BROTHERS CO.,
HONEYWELL INTERNATIONAL, INC.,
INGERSOLL RAND CO., JOY GLOBAL
INC., LINCOLN ELECTRIC CO., LUKENS
STEEL CO., MALLINCKRODT GROUP,
INC. (F/K/A INTERNATIONAL MINERALS
& CHEMICALS CORP.), MELRATH
GASKET, INC., MINE SAFETY APPLIANCE
(MSA), METROPOLITAN LIFE INSURANCE
COMPANY, NOSROCK CORPORATION,
OWENS-ILLINOIS, INC., PEP BOYS
(A/K/A MANNY, MOE AND JACK), UNION
CARBIDE CORP., UNIVERSAL
REFRACTORIES DIVISION OF THIEM
CORPORATION

APPEAL OF: HOBART BROTHERS CO.                 No. 866 EDA 2011


        Appeal from the Judgment Entered on February 23, 2011
          In the Court of Common Pleas of Philadelphia County
               Civil Division at No.: 1335 Dec. Term 2008


DARLENE NELSON, EXECUTRIX OF THE          IN THE SUPERIOR COURT OF
ESTATE OF JAMES NELSON                          PENNSYLVANIA

                 v.

AIRCO WELDERS SUPPLY, ALLIED
SIGNAL (A/K/A ALLIED CORP.),
AMERICAN STANDARD, A.W.
CHESTERTON, INC., BASIC, INC., BAYER
CROPSCIENCE, INC., (F/K/A AVENTIS

                                  3
J-E02002-14


CROPSCIENCE, USA, INC.), ACHEM
PRODUCTS, INC., RHONE POULENC, AG
CO. AND BENJAMIN FOSTER COMPANY,
BEAZER EAST (A/K/A KOOPERS CO.,
INC. AND KOOPER), BIRD, INC., BOC
GROUP, BORG-WARNER CORP., BRAND
INSULATIONS, INC., CBS CORPORATION
(F/K/A VIACOM, INC. AND
WESTINGHOUSE ELECTRIC
CORPORATION), CERTAINTEED
CORPORATION, CHRYSLER CORP. (A/K/A
AMC, NORTHWEST AUTO RENTAL CO.
AND CHRYSLER SERVICE CONTRACT
CO.), CRANE CO., DEMMING DIVISION,
CRANE PACKING, ESAB WELDING AND
CUTTING EQUIPMENT, EJ LAVINO & CO.,
EUTECTIC CORP., FERRO ENGINEERING,
FORD MOTOR CO., FOSECO, INC.,
FOSTER WHEELER CORPORATION,
GARLOCK, INC., GENERAL ELECTRIC
COMPANY, GENERAL MOTORS CORP.,
GEORGE V. HAMILTON, INC., GEORGIA-
PACIFIC CORPORATION, GOULD PUMPS,
INC., GREEN, TWEED & COMPANY, INC.,
HAJOCA PLUMBING SUPPLY COMPANY,
HARNISCHFEGER CORP., HEDMAN
RESOURCES LIMITED (F/K/A HEDMAN
MINES LTD.), HOBART BROTHERS CO.,
HONEYWELL INTERNATIONAL, INC.,
INGERSOLL RAND CO., JOY GLOBAL
INC., LINCOLN ELECTRIC CO., LUKENS
STEEL CO., MALLINCKRODT GROUP,
INC. (F/K/A INTERNATIONAL MINERALS
& CHEMICALS CORP.), MELRATH
GASKET, INC., MINE SAFETY APPLIANCE
(MSA), METROPOLITAN LIFE INSURANCE
COMPANY, NOSROCK CORPORATION,
OWENS-ILLINOIS, INC., PEP BOYS
(A/K/A MANNY, MOE AND JACK), UNION
CARBIDE CORP., UNIVERSAL
REFRACTORIES DIVISION OF THIEM
CORPORATION

APPEAL OF: LINCOLN ELECTRIC CO.       No. 867 EDA 2011

                                  4
J-E02002-14




        Appeal from the Judgment Entered on February 23, 2011
          In the Court of Common Pleas of Philadelphia County
               Civil Division at No.: 1335 Dec. Term 2008


DARLENE NELSON, EXECUTRIX OF THE          IN THE SUPERIOR COURT OF
ESTATE OF JAMES NELSON, AND IN HER              PENNSYLVANIA
OWN RIGHT,

                          APPELLANT

                 v.

AIRCO WELDERS SUPPLY, ALLIED
SIGNAL (A/K/A ALLIED CORP.),
AMERICAN STANDARD, A.W.
CHESTERTON, INC., BASIC, INC., BAYER
CROPSCIENCE, INC., (F/K/A AVENTIS
CROPSCIENCE, USA, INC.), ACHEM
PRODUCTS, INC., RHONE POULENC, AG
CO. AND BENJAMIN FOSTER COMPANY,
BEAZER EAST (A/K/A KOOPERS CO.,
INC. AND KOOPER), BIRD, INC., BOC
GROUP, BORG-WARNER CORP., BRAND
INSULATIONS, INC., CBS CORPORATION
(F/K/A VIACOM, INC. AND
WESTINGHOUSE ELECTRIC
CORPORATION), CERTAINTEED
CORPORATION, CHRYSLER CORP. (A/K/A
AMC, NORTHWEST AUTO RENTAL CO.
AND CHRYSLER SERVICE CONTRACT
CO.), CRANE CO., DEMMING DIVISION,
CRANE PACKING, ESAB WELDING AND
CUTTING EQUIPMENT, EJ LAVINO & CO.,
EUTECTIC CORP., FERRO ENGINEERING,
FORD MOTOR CO., FOSECO, INC.,
FOSTER WHEELER CORPORATION,
GARLOCK, INC., GENERAL ELECTRIC
COMPANY, GENERAL MOTORS CORP.,
GEORGE V. HAMILTON, INC., GEORGIA-
PACIFIC CORPORATION, GOULD PUMPS,
INC., GREEN, TWEED & COMPANY, INC.,
HAJOCA PLUMBING SUPPLY COMPANY,

                                  5
J-E02002-14


HARNISCHFEGER CORP., HEDMAN
RESOURCES LIMITED (F/K/A HEDMAN
MINES LTD.), HOBART BROTHERS CO.,
HONEYWELL INTERNATIONAL, INC.,
INGERSOLL RAND CO., JOY GLOBAL
INC., LINCOLN ELECTRIC CO., LUKENS
STEEL CO., MALLINCKRODT GROUP,
INC. (F/K/A INTERNATIONAL MINERALS
& CHEMICALS CORP.), MELRATH
GASKET, INC., MINE SAFETY APPLIANCE
(MSA), METROPOLITAN LIFE INSURANCE
COMPANY, NOSROCK CORPORATION,
OWENS-ILLINOIS, INC., PEP BOYS
(A/K/A MANNY, MOE AND JACK), UNION
CARBIDE CORP., UNIVERSAL
REFRACTORIES DIVISION OF THIEM
CORPORATION
                                                     No. 889 EDA 2011


         Appeal from the Judgment Entered on February 23, 2011
           In the Court of Common Pleas of Philadelphia County
                Civil Division at No.: 1335 Dec. Term 2008


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., BOWES, J., SHOGAN, J.,
        ALLEN, J., OTT, J., WECHT, J., STABILE, J., AND JENKINS, J.

DISSENTING OPINION BY WECHT, J.:                FILED DECEMBER 23, 2014

      I write principally to note my respectful dissent from the learned

majority’s resolution of a dispositive question regarding the admission of

expert testimony, which I fear sets a precedent that will narrow further the

avenues for relief available to plaintiffs who suffered often-fatal injury from

extensive exposure to asbestos. I also disagree with the majority’s holding

that comments made in the closing argument of counsel for plaintiff Darlene

Nelson (“Appellee”) require us to intrude upon the trial court’s discretion in

denying Appellants relief.


                                      6
J-E02002-14



         I begin, however, by noting one point upon which I agree with the

heart of the majority’s analysis but differ with its result.   The majority’s

discussion and analysis of the intended-user constraint on strict products

liability litigation is among the finest I have seen. See Maj. Op. at 27-31.

The majority relates with clarity and probity the contours of a restriction

upon such claims that has bedeviled Pennsylvania courts.        The majority

distills from existing law an excellent account of what constitutes an

intended use, and I join that analysis.

         That being said, I cannot join the majority’s application of that

doctrine in the instant case.   The majority finds insufficient evidence from

which the jury could have concluded that James Nelson’s use of Crane’s

sheeting constituted an intended use or that Nelson was an intended user of

that product. Furthermore, even if there was sufficient evidence to establish

intended use by an intended user, the majority finds that the court’s jury

charge was insufficient to put that question squarely before the jury. I do

not dispute the general accuracy of the majority’s characterization of the

record.     And yet, for two reasons neither of these points of agreement

permits me to join the majority in reversing the trial court’s ruling on this

issue.

         It is hornbook law that the decision of whether or not to admit

evidence lies in the trial court’s discretion.   The contested exclusion of

evidence will not furnish grounds for relief unless the court abuses its

discretion.       McManamon      v.   Washko,     906   A.2d    1259,   1274

                                          7
J-E02002-14



(Pa. Super. 2006).    Moreover, “[t]o constitute reversible error, a ruling on

evidence must be shown not only to have been erroneous but harmful to the

party complaining. An evidentiary ruling which did not affect the verdict will

not provide a basis for disturbing the fact-finder’s judgment.”            Peled v.

Meridian Bank, 710 A.2d 620, 626 (Pa. Super. 1998) (internal quotation

marks and modifications omitted); see Kremer v. Janet Fleisher Gallery,

Inc., 467 A.2d 377, 388 (Pa. Super. 1983) (“A new trial will not be granted

where the evidence would not have affected the verdict.”).

      The same proposition holds for errors in jury instructions, which will

provide grounds for overturning a verdict only when they are not harmless in

context.    Stevens v. SEPTA, 518 A.2d 810, 813-14 (Pa. Super. 1986).

Indeed, our review of any claims seeking a new trial must be “grounded

firmly in the harmless error doctrine[], which underlies every decision to

grant or deny a new trial. A new trial is not warranted merely because some

irregularity    occurred   during   the   trial . . .;   the   moving   party   must

demonstrate to the trial court that he or she has suffered prejudice from the

mistake.”      Egan v. UISI Mid-Atlantic, Inc., 92 A.3d 1, 11 (Pa. Super.

2014).

      The majority’s analysis makes clear that, to find Crane strictly liable,

Appellee had the burden of establishing that Nelson was an intended user

and that the sheeting manufactured by Crane and used by Nelson was

unsafe for want of an adequate warning. The majority’s analysis, however,

compels the conclusion that Nelson was an intended user, that his

                                          8
J-E02002-14



         I begin, however, by noting one point upon which I agree with the

heart of the majority’s analysis but differ with its result.   The majority’s

discussion and analysis of the intended-user constraint on strict products

liability litigation is among the finest I have seen. See Maj. Op. at 27-31.

The majority relates with clarity and probity the contours of a restriction

upon such claims that has bedeviled Pennsylvania courts.        The majority

distills from existing law an excellent account of what constitutes an

intended use, and I join that analysis.

         That being said, I cannot join the majority’s application of that

doctrine in the instant case.   The majority finds insufficient evidence from

which the jury could have concluded that James Nelson’s use of Crane’s

sheeting constituted an intended use or that Nelson was an intended user of

that product. Furthermore, even if there was sufficient evidence to establish

intended use by an intended user, the majority finds that the court’s jury

charge was insufficient to put that question squarely before the jury. I do

not dispute the general accuracy of the majority’s characterization of the

record.     And yet, for two reasons neither of these points of agreement

permits me to join the majority in reversing the trial court’s ruling on this

issue.

         It is hornbook law that the decision of whether or not to admit

evidence lies in the trial court’s discretion.   The contested exclusion of

evidence will not furnish grounds for relief unless the court abuses its

discretion.       McManamon      v.   Washko,     906   A.2d    1259,   1274

                                          7
J-E02002-14



(Pa. Super. 2006).    Moreover, “[t]o constitute reversible error, a ruling on

evidence must be shown not only to have been erroneous but harmful to the

party complaining. An evidentiary ruling which did not affect the verdict will

not provide a basis for disturbing the fact-finder’s judgment.”            Peled v.

Meridian Bank, 710 A.2d 620, 626 (Pa. Super. 1998) (internal quotation

marks and modifications omitted); see Kremer v. Janet Fleisher Gallery,

Inc., 467 A.2d 377, 388 (Pa. Super. 1983) (“A new trial will not be granted

where the evidence would not have affected the verdict.”).

      The same proposition holds for errors in jury instructions, which will

provide grounds for overturning a verdict only when they are not harmless in

context.    Stevens v. SEPTA, 518 A.2d 810, 813-14 (Pa. Super. 1986).

Indeed, our review of any claims seeking a new trial must be “grounded

firmly in the harmless error doctrine[], which underlies every decision to

grant or deny a new trial. A new trial is not warranted merely because some

irregularity    occurred   during   the   trial . . .;   the   moving   party   must

demonstrate to the trial court that he or she has suffered prejudice from the

mistake.”      Egan v. UISI Mid-Atlantic, Inc., 92 A.3d 1, 11 (Pa. Super.

2014).

      The majority’s analysis makes clear that, to find Crane strictly liable,

Appellee had the burden of establishing that Nelson was an intended user

and that the sheeting manufactured by Crane and used by Nelson was

unsafe for want of an adequate warning. The majority’s analysis, however,

compels the conclusion that Nelson was an intended user, that his

                                          8
J-E02002-14



interaction with the asbestos sheeting was consistent with its intended use,

and that the product had no warning whatsoever.        While Crane observes

that the trial court prevented it from presenting evidence regarding its

product’s intended use, it does not specify what evidence it had to present

on that point.   This is problematic insofar as Crane conceded that, in its

intended use as a gasket material, the sheeting would have to be cut to fit

the application precisely as Nelson attested he did to make the sheeting suit

his purposes.

      In order to establish prejudice arising from the evidentiary ruling and

the jury charge, Crane effectively must rely on its own more narrow

definition of “intended user,” which the majority correctly rejects:    Fact-

finding, however trivial, might be warranted if establishing that the intended

end use was the governing consideration. However, the majority correctly

concludes that, where steps toward the intended end use are common to

different end uses, the manufacturer may still be liable. Under this rubric,

Crane effectively admitted that its product was used as intended, i.e., Nelson

cut the sheeting to size in the same manner an intended end user would

have done to facilitate the intended end use. Crane’s lack of foundation for

establishing prejudice on this point is underscored by its conclusory proffer:

Crane offers no comment as to how its intended evidence would have been

such that a jury might have ruled otherwise than it did had it been charged

with the intended use doctrine as explained by the majority.




                                      9
J-E02002-14



products over many years. See Maj. Op. at 8-9. Moreover, he testified to

frequent,    regular,    and   proximal        use2   of   and   exposure   to   products

manufactured by Appellants that contained asbestos that could be released

into the air under certain conditions. See, e.g., Notes of Testimony Nelson

Deposition (“Nelson Depo.”) at 63-76, 113, 115, 117 (regarding extensive

use of welding rods manufactured by Hobart and Lincoln); id. at 186-99

(regarding use of Cranite sheeting that was heavy for two months, frequent

for two years, and less frequent in the years that followed). 3                    Unlike

Dr. Maddox in Betz, who was unfamiliar with the plaintiff’s medical history,

Dr. DuPont acquainted himself with Nelson’s medical records and his history

of exposure to products that allegedly released respirable asbestos fibers.

See Notes of Testimony DuPont deposition (“DuPont Depo.”), 8/11/2010, at

26-27, 34-37, 49, 121-27.            Moreover, unlike Dr. Maddox in Betz, Dr.

DuPont had a lengthy history of treating individuals with a history of

occupational exposure to asbestos.             Conversely, in Betz, Dr. Maddox was

____________________________________________


2
      The well-established frequency, regularity, and proximity test governs
the sufficiency of proof to establish sufficient exposure to a given product to
establish substantial causation.      See Weible v. Allied Signal, Inc.,
963 A.2d 521, 525 (Pa. Super. 2008) (citing Eckenrod v. GAF Corp.,
544 A.2d 50 (Pa. Super. 1988)). The majority does not find it necessary to
discuss this test, despite its predominance in asbestos litigation and
essential questions, highlighted infra, regarding its relationship with the
problematic expert testimony at issue in this case.
3
      Nelson’s deposition spanned several days, but is paginated
continuously across the transcripts.




                                               12
J-E02002-14



called to testify only as to the any-exposure theory to establish substantial

causation in that case, and did not testify to the plaintiff’s exposure history.

In the instant case, Dr. DuPont testified that Nelson’s extensive exposure

over decades to respirable asbestos, albeit from myriad products, was the

substantial cause of his mesothelioma.

       Notably,    Dr. DuPont,      while      acknowledging   a   degree   of   dose-

responsiveness4 in mesothelioma, testified that the necessary exposure to

cause mesothelioma was diminished relative to other asbestos-related

diseases such as pleural thickening and asbestosis. Specifically, he indicated

that “[m]alignant mesothelioma occurs with significant asbestos exposure,

but it does not require the dose or duration or intensity of exposure that

other diseases do.”       Id. at 31-32.         Dr. DuPont’s reference to “significant

asbestos exposure” also illustrated that his testimony regarding causation

was not contingent upon the validity of an any-exposure theory of causation,

notwithstanding that, speaking generally and in concert with many others,

he endorsed such a view.


____________________________________________


4
      “With dose-responsive ailments, generally, exposure to higher levels
carries with it a higher risk, and exposure to lower levels is accompanied by
a reduced risk.” Betz, 44 A.3d at 53 & n.33 (quoting Indus. Union Dep’t,
AFL-CIO v. Amer. Petroleum Inst., 448 U.S. 607, 632 n.33 (1980)).
That asbestos-related diseases are fundamentally dose-responsive is
uncontroversial. See id. at 33 (acknowledging any-exposure theory as a
matter of general causation, and finding it problematic only when
“extrapolated down” to establish substantial causation).




                                               13
J-E02002-14



        The   majority’s    reading     of    Betz      transforms     expert   testimony

acknowledging the essentially uncontroversial proposition that there are “no

innocent fibers” of asbestos into a totem that precludes the admission of

that expert’s testimony as a matter of law, no matter the quantum of case-

specific evidence of the plaintiff’s exposure to a given product.               Maj. Op.

at 17-25. That interpretation and its application to this case are problematic

inasmuch as the exposure at issue in Betz, as in Gregg, was de minimis,

rendering the any-exposure testimony indispensable                     to a finding of

substantial causation.      See Betz, 44 A.3d at 30 (noting the exposure at

issue    arose   from      occasional     work     with    asbestos-containing     brake

components during decedent’s career as a mechanic); Gregg, 943 A.2d

at 217-18     (explaining    that   the      exposure     at   issue   was   “focused   on

Mr. Gregg’s personal automotive activities,” i.e., exposure arising from his

occasional work with asbestos-containing brake components); cf. Betz, 44

A.3d at 58 (concluding that “a complete discounting of the substantiality in

exposure would be fundamentally inconsistent with Pennsylvania law”). For

precisely this reason, the Betz litigation was chosen as a “test case” on the

question of whether any-exposure testimony could be sufficient, without

more, to establish substantial causation in cases of de minimis exposure.

Betz, 44 A.3d at 30; see id. at 55 (observing that “plaintiffs repeatedly

advised [the trial court] that there was no need for them to discuss

individual exposure histories, so long as they could establish exposure to at

least a single fiber from each defendant’s product,” and that Dr. Maddox

                                              14
J-E02002-14



“rendered his opinion without being prepared to discuss the circumstances of

any individual’s exposure”). Betz answered the question with a resounding

“No.” However, the Betz question simply is not posed by this case.

      Substantial exposure to many products does not equate to substantial

exposure to one or more of Appellants’ products. But that Dr. DuPont was

unable to testify to the relative exposure to each product does not preclude

submission of the case to a jury regarding the degree of exposure to

Appellants’ products.      No Pennsylvania court has held that product

identification and the nature of a plaintiff’s exposure must be established by

expert testimony on peril of dismissal. See Weible v. Allied Signal, Inc.,

963 A.2d 521, 527 (Pa. Super. 2008) (holding that “[t]he nexus between an

asbestos   product   and   plaintiff   may   be   established   by   direct   and

circumstantial evidence,” and that testimony by someone “with knowledge

relating to the plaintiff’s workplace exposure to an asbestos-containing

product is admissible”); Andaloro v. Armstrong World Indust., Inc.,

799 A.2d 71, 86 (Pa. Super. 2002) (quoting Coward v. Owens-Corning

Fiberglas Corp., 729 A.2d 614, 622-23 (Pa. Super. 1999)) (“In asbestos

litigation, evidence is sufficient to establish product identity where the record

shows that plaintiff inhaled asbestos fibers shed by that manufacturer’s

specific product.    The evidence . . . must demonstrate that the plaintiff

worked, on a regular basis, in physical proximity with the product, and that

his contact with it was of such a nature as to raise a reasonable inference




                                       15
J-E02002-14



that he inhaled asbestos fibers that emanated from it.”); accord Junge v.

Garlock Inc., 629 A.2d 1027 (Pa. Super. 1993).

        In Junge, this Court made the following observation:

        Our case law includes no requirement that a plaintiff in an
        asbestos case prove through an industrial hygienist, or any other
        kind of opinion witness, how many asbestos fibers are contained
        in the dust emissions from a particular asbestos[-]containing
        product. Instead, in order to make out a prima facie case
        [sufficient to avoid summary judgment], it is well[-]established
        that the plaintiff must present evidence that he inhaled asbestos
        fibers shed by the specific manufacturer’s product. A plaintiff
        must establish more than the presence of asbestos in the
        workplace; he must prove that he worked in the vicinity of the
        product’s use.

Id. at 1029 (emphasis in original; citation omitted).       Thus, despite the

presence of problematic any-exposure testimony, the Gregg Court declined

to rule upon “whether, in light of [the a]ppellee’s evidence concerning the

frequency, regularity, and proximity of Mr. Gregg’s exposure to asbestos-

containing products sold by Appellant, the common pleas court correctly

determined that a jury issue was not present.” 943 A.2d at 227. The Betz

Court showed similar restraint in not conflating the aspects of the substantial

causation inquiry that must be addressed by an expert and those concerning

actual exposure that may be resolved by lay evidence. See 44 A.3d at 55

n.34.

        In Junge, we held that the plaintiff had made out a prima facie case

requiring submission to a jury based upon his own positive identification of

the product in question, his own testimony that he worked in close proximity


                                       16
J-E02002-14



to the product on a regular basis and that his work produced dust, and the

manufacturer’s acknowledgment that the product in question contained and

emitted asbestos. 629 A.2d at 1029-20. Nelson’s testimony in this case is

quite similar, and neither Betz nor Gregg undermines Junge’s ruling in that

regard.   Indeed, Gregg echoed that proposition.        See Gregg, 943 A.2d

at 290 (noting that the frequency, regularity, and proximity factors “are to

be applied . . . as an aid in distinguishing cases in which the plaintiff can

adduce evidence that there is a sufficiently significant likelihood that the

defendant’s product caused his harm from those in which such likelihood is

absent on account of only casual or minimal exposure to the defendant’s

product”).

      In contravention of this consistently-applied rule, the majority holds

that “the questions an expert must answer in order to establish that [a

defendant’s] products were a substantial factor in causing” the plaintiff’s

disease include whether exposure to a given product was above a non-

negligible level and that the given product “did it,” i.e., was itself the cause

of the disease, evidently to the exclusion of all other products.     Maj. Op.

at 24 (emphasis added).       In support of this ruling, the majority cites

Fisher v. Sexauer, 53 A.3d 771 (Pa. Super. 2012).        However, Fisher did

not impose upon the plaintiff the burden of establishing by expert

testimony that the plaintiff had frequent, regular, and proximal exposure to

the product in question.   Indeed, it echoed the general application of that

test, something no party to this litigation disputes.    As Junge and other

                                      17
J-E02002-14



        The   majority’s    reading     of    Betz      transforms     expert   testimony

acknowledging the essentially uncontroversial proposition that there are “no

innocent fibers” of asbestos into a totem that precludes the admission of

that expert’s testimony as a matter of law, no matter the quantum of case-

specific evidence of the plaintiff’s exposure to a given product.               Maj. Op.

at 17-25. That interpretation and its application to this case are problematic

inasmuch as the exposure at issue in Betz, as in Gregg, was de minimis,

rendering the any-exposure testimony indispensable                     to a finding of

substantial causation.      See Betz, 44 A.3d at 30 (noting the exposure at

issue    arose   from      occasional     work     with    asbestos-containing     brake

components during decedent’s career as a mechanic); Gregg, 943 A.2d

at 217-18     (explaining    that   the      exposure     at   issue   was   “focused   on

Mr. Gregg’s personal automotive activities,” i.e., exposure arising from his

occasional work with asbestos-containing brake components); cf. Betz, 44

A.3d at 58 (concluding that “a complete discounting of the substantiality in

exposure would be fundamentally inconsistent with Pennsylvania law”). For

precisely this reason, the Betz litigation was chosen as a “test case” on the

question of whether any-exposure testimony could be sufficient, without

more, to establish substantial causation in cases of de minimis exposure.

Betz, 44 A.3d at 30; see id. at 55 (observing that “plaintiffs repeatedly

advised [the trial court] that there was no need for them to discuss

individual exposure histories, so long as they could establish exposure to at

least a single fiber from each defendant’s product,” and that Dr. Maddox

                                              14
J-E02002-14



“rendered his opinion without being prepared to discuss the circumstances of

any individual’s exposure”). Betz answered the question with a resounding

“No.” However, the Betz question simply is not posed by this case.

      Substantial exposure to many products does not equate to substantial

exposure to one or more of Appellants’ products. But that Dr. DuPont was

unable to testify to the relative exposure to each product does not preclude

submission of the case to a jury regarding the degree of exposure to

Appellants’ products.      No Pennsylvania court has held that product

identification and the nature of a plaintiff’s exposure must be established by

expert testimony on peril of dismissal. See Weible v. Allied Signal, Inc.,

963 A.2d 521, 527 (Pa. Super. 2008) (holding that “[t]he nexus between an

asbestos   product   and   plaintiff   may   be   established   by   direct   and

circumstantial evidence,” and that testimony by someone “with knowledge

relating to the plaintiff’s workplace exposure to an asbestos-containing

product is admissible”); Andaloro v. Armstrong World Indust., Inc.,

799 A.2d 71, 86 (Pa. Super. 2002) (quoting Coward v. Owens-Corning

Fiberglas Corp., 729 A.2d 614, 622-23 (Pa. Super. 1999)) (“In asbestos

litigation, evidence is sufficient to establish product identity where the record

shows that plaintiff inhaled asbestos fibers shed by that manufacturer’s

specific product.    The evidence . . . must demonstrate that the plaintiff

worked, on a regular basis, in physical proximity with the product, and that

his contact with it was of such a nature as to raise a reasonable inference




                                       15
J-E02002-14



that he inhaled asbestos fibers that emanated from it.”); accord Junge v.

Garlock Inc., 629 A.2d 1027 (Pa. Super. 1993).

        In Junge, this Court made the following observation:

        Our case law includes no requirement that a plaintiff in an
        asbestos case prove through an industrial hygienist, or any other
        kind of opinion witness, how many asbestos fibers are contained
        in the dust emissions from a particular asbestos[-]containing
        product. Instead, in order to make out a prima facie case
        [sufficient to avoid summary judgment], it is well[-]established
        that the plaintiff must present evidence that he inhaled asbestos
        fibers shed by the specific manufacturer’s product. A plaintiff
        must establish more than the presence of asbestos in the
        workplace; he must prove that he worked in the vicinity of the
        product’s use.

Id. at 1029 (emphasis in original; citation omitted).       Thus, despite the

presence of problematic any-exposure testimony, the Gregg Court declined

to rule upon “whether, in light of [the a]ppellee’s evidence concerning the

frequency, regularity, and proximity of Mr. Gregg’s exposure to asbestos-

containing products sold by Appellant, the common pleas court correctly

determined that a jury issue was not present.” 943 A.2d at 227. The Betz

Court showed similar restraint in not conflating the aspects of the substantial

causation inquiry that must be addressed by an expert and those concerning

actual exposure that may be resolved by lay evidence. See 44 A.3d at 55

n.34.

        In Junge, we held that the plaintiff had made out a prima facie case

requiring submission to a jury based upon his own positive identification of

the product in question, his own testimony that he worked in close proximity


                                       16
J-E02002-14



to the product on a regular basis and that his work produced dust, and the

manufacturer’s acknowledgment that the product in question contained and

emitted asbestos. 629 A.2d at 1029-20. Nelson’s testimony in this case is

quite similar, and neither Betz nor Gregg undermines Junge’s ruling in that

regard.   Indeed, Gregg echoed that proposition.        See Gregg, 943 A.2d

at 290 (noting that the frequency, regularity, and proximity factors “are to

be applied . . . as an aid in distinguishing cases in which the plaintiff can

adduce evidence that there is a sufficiently significant likelihood that the

defendant’s product caused his harm from those in which such likelihood is

absent on account of only casual or minimal exposure to the defendant’s

product”).

      In contravention of this consistently-applied rule, the majority holds

that “the questions an expert must answer in order to establish that [a

defendant’s] products were a substantial factor in causing” the plaintiff’s

disease include whether exposure to a given product was above a non-

negligible level and that the given product “did it,” i.e., was itself the cause

of the disease, evidently to the exclusion of all other products.     Maj. Op.

at 24 (emphasis added).       In support of this ruling, the majority cites

Fisher v. Sexauer, 53 A.3d 771 (Pa. Super. 2012).        However, Fisher did

not impose upon the plaintiff the burden of establishing by expert

testimony that the plaintiff had frequent, regular, and proximal exposure to

the product in question.   Indeed, it echoed the general application of that

test, something no party to this litigation disputes.    As Junge and other

                                      17
J-E02002-14



cases    demonstrate,    and   as   common      sense    would    dictate,     product

identification and exposure history do not necessarily require the testimony

of an expert.

        Stripping the question to its essentials, this much is clear: In order to

sustain his claim, Nelson had to adduce evidence based upon which a jury

could conclude (1) that Nelson used Appellants’ products frequently,

regularly, and proximally; (2) that those products released asbestos into the

air; and (3) that his disease was substantially caused by asbestos.

However, given the nature of multiple alleged exposures to numerous

asbestos-containing     products    over    decades,   neither   could   his    expert

reasonably assert, nor could the court reasonably expect him to assert, that

product A, to which Nelson frequently was exposed, caused Nelson’s

mesothelioma to the exclusion of product B, to which Nelson also frequently

was exposed. The inference juries long have been allowed to make, the one

that animates the frequency, regularity, and proximity test, is that a

manufacturer of an asbestos-releasing product to which the plaintiff was

exposed to the requisite degree caused the plaintiff’s mesothelioma,

notwithstanding that he also was exposed to other asbestos-containing

products.

        Nelson plainly satisfied each of these burdens, if not conclusively then

sufficiently to warrant submission to a jury. First, he testified extensively to

the frequency with which he used each of the asbestos-containing products

manufactured by Appellants.         He identified them affirmatively, anchored

                                           18
J-E02002-14



their use in certain time periods, and associated them with certain tasks that

he performed. Second, evidence was adduced that these products contained

asbestos at the time Nelson attested to using them.        Third, Dr. DuPont

testified that such asbestos, if inhaled in sufficient amounts, could cause

mesothelioma.

     Betz, Gregg, and other such cases are defined by the unavailability

of the sort of evidence that we have in this case of frequent, regular, and

proximal exposure to products that undisputedly contained asbestos.        Cf.

Summers v. Certainteed Corp., 997 A.2d 1152 (Pa. 2010) (Saylor, J.,

concurring) (“Notably, in [Gregg], this Court recently credited the opinion

announcing the judgment of the Superior Court in the present case . . . to

the degree that it rejected the ‘any breath’ theory as establishing a jury

issue in cases in which the plaintiffs’ exposure to a defendant’s

asbestos-containing product is de minimus [sic].” (emphasis added)).

Notably, in the cases relied upon by the trial court and Nelson, in which any-

exposure causation was deemed admissible and/or sufficient to create a

prima facie case requiring submission to a jury, the exposure at issue was

not de minimis. See Smalls v. Pittsburgh Corning Corp., 843 A.2d 410

(Pa. Super. 2004); Cauthorn v. Owens Corning Fiberglas Corp., 840

A.2d 1028 (Pa. Super. 2004); Lonasco v. A-Best Prods. Co., 757 A.2d 367

(Pa. Super. 2000).   I discern no indication that Betz had the effect of

abrogating, or was intended to abrogate, these cases’ precedential value.

Indeed, the Betz Court cited but did not purport to diminish the effect of

                                     19
J-E02002-14



      In this case, the issue is the propriety of Appellee’s counsel’s

comments to the general effect that the noneconomic damages in this case

should be assessed at a level greater than the $1 million award for economic

damages to which the parties stipulated. It certainly is true that attorneys

may not propose that a jury award an amount certain in non-economic

damages. See, e.g., Joyce v. Smith, 112 A. 549, 551 (Pa. 1921); Maj. Op.

at 32 (citing cases). However, despite this limitation, counsel retains a great

deal of latitude to argue his or her case zealously and dramatically, latitude

that courts do not intrude upon lightly. Millen v. Miller, 308 A.2d 115, 117

(Pa. Super. 1973).

      Appellants and the majority analogize this case to Joyce, in which

counsel specifically urged a jury to award an amount certain in damages.

See Maj. Op. at 33. I cannot subscribe to that analogy. To the contrary, as

did the trial court, I find this case to be on all fours with our opinion in

Clark, which the majority labors to distinguish.     See Maj. Op. at 33-36.

There, as here, the attorney in question referred to economic damages—

there, symbolically, in the form of a horizontally transected triangle; in this

case, by reference to the $1 million in economic damages stipulated by the

parties. Clark, 693 A.2d at 206. There, as here, the attorney in question

suggested that the jury should award noneconomic damages well in excess

of economic damages—there, symbolically, by suggesting that noneconomic

damages should be akin to the wider portion of the triangle, with economic

damages being only “the tip of the iceberg,” id.; in this case, by counsel’s

                                      24
J-E02002-14



mathematically      hyperbolic     comments         that   he   believed   non-economic

damages were worth “infinitely more” than the stipulated economic

damages.      See Maj. Mem. at 35 (quoting Notes of Testimony (“N.T.”),

3/8/2010, at 78).6

       At the sidebar prompted by Appellants’ objections, Appellee’s counsel

admitted that he was precluded from proposing a specific award of damages

as to any category of non-economic damages. See N.T., 3/8/2010, at 84-

87 (Appellee’s counsel: “The law provides that I am not allowed to suggest

a monetary amount.”).          Moreover, counsel for Crane acknowledged that

Appellee’s counsel “absolutely” could “say to [the jury that] you can start at
____________________________________________


6
      In a non-trivial mischaracterization, the majority treats infinity as
though it were a number, both implicitly—in its reliance on Joyce and
similar cases—as well as explicitly. See Maj. Op. at 36 (“[C]ounsel for
Nelson provided the jury with a formula to calculate damages and an
amount to plug into that formula. Here, counsel’s express reference to the
stipulated economic damages was not evocative, but declarative and
algebraic.”). However, an injunction to assess damages by “infinity’s”
measure is no more numerical or “formulaic” than the suggestive use of
geometry at issue in Clark; infinity is no more a number than a triangle is.
Cf. David Foster Wallace, Everything and More: A Compact History of Infinity
§ 1 (Atlas Books Reissue ed. 2010) (“Beware of thinking that ∞ is just an
incredibly, unbelievably enormous number. . . .               Take some . . .
                                          x
transcomputational number[, i.e., 10 ], imagine it’s a grain of sand,
conceive of a whole beach, or desert, or planet, or even galaxy filled with
such sand, and not only will the corresponding 10x number be J-E02002-14



a million dollars[, the stipulated economic damages,] and this other stuff

is even more valuable than that.” Id. at 86 (emphasis added). As well,

counsel for Appellee made quite clear to the jury that calculating a just

award of non-economic damages was the jury’s task and no one else’s. See

id. at 78 (“It’s up to you folks. Use your common sense. You have a sense

of what these things are worth. . . . I’m not permitted by law to give you a

number. I can’t tell you a damage award, that I would be happy with and

say I think that’s great, I think that’s fair. . . .   It’s up to you folks to do

that.”).

      The majority conflates counsel’s references to the stipulated economic

damages with the complained-of comments:

      Effectively, counsel (1) identified twelve individual elements of
      non-economic damages; (2) suggested to the jury that it
      consider a different award for each element but then add the
      individual amounts onto a single line; and (3) in rather express
      language, suggested that the jury award Nelson at least $1M for
      each.

Maj. Op. at 36.    However, counsel’s comments read in context do not so

enjoin the jury, and certainly not “in rather express language.” It is at least

equally reasonable to understand counsel’s comments as conforming to the

rule as interpreted in Clark. Counsel’s complained-of argument culminated

in his suggestion to the jury that it “start at $1 million, and I believe that

each of those elements of damages starting at physical pain are worth

infinitely more than that $1 million figure.      Now you add a million plus

whatever other numbers you assign for these.” Maj. Mem. at 35 (quoting

                                       26
J-E02002-14



N.T., 3/8/2010, at 80-81). It is not at all clear that counsel directed the jury

to start at $1 million as to each of twelve factors; it is at least equally

reasonable to interpret the last sentence as counsel returning to that $1

million figure one last time to remind the jury that it had no discretion to

assess fewer than $1 million in stipulated economic damages, and encourage

them to award “whatever other numbers you assign” for the twelve

categories of non-economic damages. See N.T., 3/8/2010, at 80 (“I need

somebody to remember you must start at $1 million.”).

      In urging noneconomic damages in excess of the economic damages,

counsel did nothing more objectionable than what counsel did in Clark,

albeit in words rather than a pictorial representation. In Clark, we held that

the trial court did not abuse its discretion in declining to award a mistrial.

Here, as in Clark, we are bound to defer to the trial court’s assessment—

based upon the context of a live and dynamic courtroom rather than our

distanced review of a cold record—that this at-most implied attempt to urge

the jury to award a specific value for non-economic damages did not fall

afoul of the Joyce rule. The majority acknowledges that “it discern[s] no

error in the[] substance” of the trial court’s “instructions on damages.” Maj.

Op. at 36.    Moreover, “[i]t is well-established that juries are presumed to

follow the trial court’s instructions.”    Commonwealth v. Jones, 811 A.2d




                                          27
J-E02002-14



these decisions.   See 44 A.3d at 50 n.26; cf. Gregg 943 A.2d at 221

(discussing Judge Bowes’ citation of Lonasco in her dissent from the

underlying direct appeal). I find no case law that requires exclusion solely

because an expert who testifies to causation in connection with a plaintiff’s

extensive occupational exposure to asbestos also acknowledges a defining

attribute of dose-responsive toxicity:      That, independently of substantial

causation, every fiber contributes to the accretion of harmful fibers that, in

sufficient quantities, may cause the affliction(s) in question.

      The Gregg Court approvingly quoted the trial court’s opinion in that

case to the following effect:

      [T]here is no requirement that plaintiff must prove how many
      asbestos fibers one must inhale necessary to a determination of
      causation; however, evidence of exposure must demonstrate
      that the plaintiff worked, on a regular basis, in physical proximity
      with the product and that his contact with same was of such
      nature as to raise a reasonable inference that he inhaled
      asbestos fibers that emanated from it.

Gregg, 943 A.2d at 220. This quotation makes very little sense if the mere

mention of the any-exposure proposition, which is associated with any dose-

responsive illness, compromises the probative value of all of the testimony

of the expert who mentioned it.

      In my view, even a modest extension of the Betz holding beyond

cases involving only de minimis exposure threatens to eclipse a considerable

proportion of asbestos litigation, given the challenges confronting plaintiffs in

establishing substantial causation decades after the allegedly causative



                                       20
J-E02002-14



exposure.   See Gregg, 943 A.2d at 226 (acknowledging “the difficulties

facing plaintiffs in this and similar settings, where they have unquestionably

suffered harm on account of a disease having a long latency period and must

bear a burden of proving specific causation under prevailing Pennsylvania

law which may be insurmountable”).           While it is difficult to balance

Pennsylvania’s well-settled law regarding the establishment of substantial

causation with the need to ensure the existence of a meaningful remedy for

grave injury, the majority’s application of Betz to this case tips that balance

heavily in favor of defendants.

      Our legislature has had decades to impose a bright-line rule precluding

all testimony that contains any reference to an any-exposure theory of

causation, but it has declined to do so. Nor has our Supreme Court imposed

such a bright-line rule, despite its opportunity to do so in Gregg, Betz, and

other asbestos cases. Each body, in its own sphere, is more qualified than

this Court to embark upon change of such sweeping consequence.

      Even if I allow that this is a case closer to Betz than I believe it to be,

I encounter a second problem with the majority’s ruling. It is beyond cavil

that a trial court’s decisions regarding the admissibility of evidence, including

expert testimony, lie in that court’s discretion.       We will overturn such

decisions only when that discretion is abused.       See Grady v. Frito-Lay,

Inc., 839 A.2d 1038, 1046 (Pa. 2003).       “An abuse of discretion may not be

found merely because an appellate court might have reached a different

conclusion, but requires . . . manifest unreasonableness, or partiality,

                                       21
J-E02002-14



prejudice, bias, or ill-will, or such lack of support so as to be clearly

erroneous.”   Id.   Notably, in both Gregg and Betz, our Supreme Court

affirmed trial court decisions to exclude expert testimony; it did not

determine that either court abused its discretion, and the Court did not

reverse upon that basis.

      This case arises in the opposite context.         Here, the trial court,

following a detailed and careful inquiry into the qualifications and opinions of

Dr. DuPont, determined that he should be permitted to testify. Pennsylvania

courts long have characterized our standard for the admissibility of expert

testimony as “liberal.”    See, e.g., Flanagan v. Labe, 666 A.2d 333, 335

(Pa. Super. 1995) (“Pursuant to Pennsylvania’s liberal standard, witnesses

may testify as experts if they possess knowledge outside the ordinary reach

and offer testimony that could assist the trier of fact.”).    Unlike in Betz,

where our Supreme Court focused upon Dr. Maddox’s selective reliance upon

epidemiological evidence, his avoidance of further development of the topic,

and his lack of qualifications regarding same in his career as a pathologist, in

the instant case Dr. DuPont testified to his extensive experience as a clinical

pulmonologist in an industrial area treating patients with asbestos-related

ailments, his responsibility as such to remain familiar with the medical

literature, his reliance upon peer-reviewed epidemiological materials as well

as authoritative texts, and other relevant matters scrupulously avoided by

Dr. Maddox in Betz.       See DuPont Depo. at 28-29, 31-33.      For all of the

foregoing reasons, I dissent from the trial court’s substantial expansion of

                                      22